Opinion issued April 3, 2014




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00227-CR
                            ———————————
                    IN RE THE STATE OF TEXAS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

       On March 18, 2014, Relator, The State of Texas, filed a petition for writ of

mandamus with this Court requesting a jury charge instruction be set aside.* On

March 19, 2014, Relator filed a motion to withdraw the petition for writ of

mandamus. No prior opinion has been issued on Relator’s petition for writ of

mandamus.
*
    The underlying case is The State of Texas v. Sean Michael McGuire, cause number
    10-DCR-55,898, pending in the 240th Judicial District Court of Fort Bend County,
    Texas, the Honorable Donald Higginbotham presiding.
      We grant the motion and dismiss the petition for writ of mandamus.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2